Title: From Thomas Jefferson to George Washington, 3 October 1793
From: Jefferson, Thomas
To: Washington, George



Monticello. Oct. 3. 1793.

Th: Jefferson with his respects to the President has the honor to inclose him a commission from the French Executive council to Mr. Dannery to be Consul for them at Boston, also an Exequatur, countersigned by himself, which will want the President’s signature, and then the seal of the US. With these is a letter to Mr. Genet, and a cover to Mr. Bankson
 
directing him what to do. Should the whole be approved by the President, he will be so good as to sign the Exequatur and then stick a wafer in the cover of the whole to Bankson.
